Citation Nr: 1047490	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  99-13 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for degenerative changes of 
the lumbar spine, to include as secondary to a service-connected 
bilateral foot disability.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  
The Veteran now resides in Florida, so the matter is now handled 
by the RO in St. Petersburg, Florida.   

In April 2003, December 2005 and January 2007, the Board remanded 
these claims for additional development.  In May 2010, the Board 
requested an expert medical opinion from the Veterans' Health 
Administration (VHA).  See 38 C.F.R. § 20.901 (2010).  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's degenerative changes of the lumbar spine is 
causally or etiologically related to service and aggravated by 
his service-connected bilateral foot disability.


CONCLUSION OF LAW

Service connection for degenerative changes of the lumbar spine, 
to include as secondary to service-connected bilateral foot 
disability, is established.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Consequently, the Board finds that any lack of notice and/or 
development that may have existed under the VCAA cannot be 
considered prejudicial to the Veteran, and remand for such notice 
and/or development would be an unnecessary use of VA time and 
resources.

II.  Entitlement to Service Connection for Degenerative 
Changes of the Lumbar Spine, to Include as Secondary to 
Service-Connected Bilateral Foot Disability

Under the relevant laws and regulations, service connection may 
be granted if the evidence demonstrates that a current disability 
resulted from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Generally, in order to prevail on the issue of service 
connection on the merits, there must be: (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may be established when there is 
aggravation of a Veteran's non-service connected condition that 
is proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either (a) caused 
by or (b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
matter, the benefit of the doubt will be given to the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
The Veteran seeks entitlement to service connection for 
degenerative changes of the lumbar spine.  He asserts that he has 
a current lumbar spine disability that was caused by his service-
connected bilateral foot disability.  

The Veteran is currently service-connected for calluses, both 
feet, status post osteotomy, left and right 5th metatarsal.  The 
medical evidence of record shows that the Veteran is also 
currently diagnosed with lumbar degenerative disc disease, with 
disc protrusions, bilateral nerve impingement, and left lower 
extremity radiculopathy.  See VA examination August 2009.  
	
Service records were reviewed.  The Veteran's entrance 
examination from February 1967 did not note any abnormalities.  
Service treatment records indicate that in June 1967 the Veteran 
was seen for his back, with a note that he hurt his back in 
physical training (PT).  In July 1967, the Veteran complained of 
low back pain and was sent to physical therapy for ice massages 
and exercises.  Also, in December 1967, the Veteran again 
complained of muscular back pain.  The Veteran's discharge 
examination from October 1969 did not note any abnormalities.
      
This Board notes this claim was remanded in December 2005 and 
January 2007 to obtain VA examinations and opinions.  The January 
2007 Remand directed the Appeals Management Center (AMC) to 
obtain medical evidence pertaining to a motor vehicle accident 
mentioned in the May 1999 Statement of the Case (SOC).  After 
receiving any available records, the AMC was to obtain an 
addendum opinion regarding the etiology of the Veteran's back 
disability.

The AMC obtained medical records; however, no records indicate 
the Veteran was directly involved in a motor vehicle accident.  
The Veteran has asserted in a September 2009 statement that he 
was not involved in any motor vehicle accident.  The only 
evidence of record indicating an involvement in a motor vehicle 
accident was from May 1996.  See VA outpatient note May 1996.  
The May 1996 VA outpatient record shows the Veteran was seen for 
complaints of low back pain after attempting to help another car 
that was in a motor vehicle accident.  There is no indication 
that the Veteran was personally in a car accident.  Furthermore, 
there are numerous documented complaints of low back pain prior 
to May 1996, including a diagnosis of a lumbar strain in March 
1996.

The Veteran was afforded a VA examination in January 2005.  The 
Veteran complained of low back pain starting in 1995 when he was 
having many foot problems and had to walk with crutches and a 
cane.  X-rays taken demonstrated moderate changes of degenerative 
osteoarthritis present in the lumbosacral spine, at the L4-5 
level where there was marked disk space narrowing and sclerosis 
and osteophytosis.  There were also moderate degenerative changes 
at L3-4 with a similar pattern of degenerative change.  
Additionally, there were mild degenerative changes at L5-S1.  The 
Veteran was diagnosed with degenerative joint disease of the 
lumbar spine, status post laminectomy.  The examiner opined that 
the spine disability could not be related to the service-
connected foot disability without resort to speculation and also 
could not be related to service without resort to speculation 
considering the back complaints did not start until 1995.  
Opinions like this, which can only make the necessary connection 
between the current disorder and the Veteran's military service 
by resorting to mere speculation, amount to "nonevidence," 
neither for nor against the claim, because service connection may 
not be based on speculation or remote possibility.  See generally 
Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  See also 38 C.F.R. § 3.102 (when considering 
application of the benefit-of-the-doubt doctrine, reasonable 
doubt is one within the range of probability, as distinguished 
from pure speculation or remote possibility).  

The Veteran was afforded a VA examination in August 2009.  It was 
noted that the Veteran had surgery for calluses on his feet in 
1994 and that he developed osteomyelitis that required a 
debridement in 1995.  He was forced to use a cane and crutches 
for a time.  The Veteran then developed back pain and was placed 
on Percocet, which helped.  In 1999, the Veteran had surgery on 
his low back.  The VA examiner opined that the etiology of the 
Veteran's lumbar disc disease cannot be resolved without resort 
to mere speculation and that it is less likely than not that his 
lumbar disc disease was caused by the Veteran's foot disability.  
The rationale for this opinion was that there was evidence of 
multiple risk factors in the development of the Veteran's lumbar 
disc disease including moving furniture and being in a motor 
vehicle accident with treatment for low back pain.  Again, the 
Board notes that the examiner's opinion based on speculation is 
essentially nonevidence.  Id.  Furthermore, the Board also notes 
that it has been determined that the Veteran was not directly 
involved in a motor vehicle accident.

Rather than request an addendum opinion, the Board obtained an 
expert medical opinion from the Veterans' Health Administration 
(VHA) in August 2010.  The VHA examiner opined that after 
reviewing the claims file and available records, it is at least 
as likely as not the Veteran's back pain is a result of physical 
training during service, which was documented in May 1967.  The 
examiner stated that the Veteran was treated for back pain while 
still in service and although there was no specific trauma 
reported, the record clearly states that the back pain was caused 
by the physical trauma.  Furthermore, the examiner stated that 
the Veteran's entrance physical revealed a normal back exam with 
no complaints, and therefore, the specialist came to the 
conclusion that the back pain from physical training in May 1967 
is more likely than not a result of the Veteran's military 
service and has been aggravated during years of pain and 
suffering from osteomyelitis of the feet.  

The examiner also opined that due to osteomyelitis and recurrent 
infections in the feet, causing limping, and shifting of gait, 
the Veteran's already existing back pain was aggravated and 
perhaps, has prematurely worn-out.

The Board finds that service connection for degenerative changes 
of the lumbar spine is warranted.  In view of the totality of the 
evidence, the Board finds that the evidence is at least in 
equipoise as to whether the Veteran's current degenerative 
changes of the lumbar spine is etiologically related to his 
military service and/or service-connected foot disability.  The 
only opinion of record, that may be given any weight, is a 
positive opinion linking the Veteran's back pain to service and 
his service-connected foot disability.  Upon resolution of every 
reasonable doubt in the Veteran's favor, the Board concludes that 
service connection is warranted for degenerative changes of the 
lumbar spine.  

ORDER

Service connection for degenerative changes of the lumbar spine, 
to include as secondary to bilateral foot disability, is granted.


REMAND

The Veteran has been granted service connection for degenerative 
changes of the lumbar spine.  The Board finds that this decision 
affects his claim for TDIU.  The Board finds that additional 
development of the evidence is required to analyze the Veteran's 
claim for TDIU.

In reviewing the file, the Board notes that the Veteran's most 
recent VA disability examination was conducted five years ago in 
2005.  The Board finds the examination is too old to adequately 
reflect the current severity of the Veteran's disabilities.  The 
Board also notes that the examination report does not contain an 
assessment of the impact of the Veteran's service-connected 
disabilities upon the Veteran's ability to engage in employment, 
other than to note that the Veteran's back bothered him at work 
and that if he sat too long, he would have to stand, and if he 
stood too long, he had to sit.  See January 2005 VA examination.  
Such a report is not adequate to resolve the claim for 
unemployability benefits.

Given the foregoing, the Veteran should be scheduled for an 
appropriate VA examination for the purpose of determining the 
impact the Veteran's service-connected disabilities have on his 
ability to engage in a substantially gainful occupation.

Accordingly, the case is REMANDED for the following actions:

1.  Determine a disability rating for the 
Veteran's service-connected degenerative 
changes of the lumbar spine.

2.  Next, schedule the Veteran for a VA 
examination to determine the current level 
of severity of his service-connected 
disabilities, which to date are: 
degenerative changes of the lumbar spine, 
posttraumatic stress disorder, calluses of 
both feet, and left hip strain.  

The Veteran's claims folder must be made 
available to and reviewed by the examiner.  

Following the examination, the examiner 
should address the following:

a)  Describe all symptoms caused by the 
service-connected disabilities, as well as 
the severity of each symptom.

b)  List any side effects the Veteran has 
from the medication taken for his service-
connected disabilities, and identify all 
side effects that affect his ability to 
obtain and/or retain a substantially 
gainful occupation.

c)  State whether the Veteran's service-
connected disabilities prevent him from 
obtaining or retaining a substantially 
gainful occupation.  

Specifically, the examiner should describe 
what types of employment activities would 
be limited due to the Veteran's service-
connected disability and any associated 
disorder, bearing in mind his entire 
social-medical history, particularly, any 
degree of industrial impairment caused by 
one or more nonservice-connected 
disorders.

3.  Thereafter, the RO should review the 
examination report to ensure that it 
complies with the terms of this remand.  
If it is inadequate, the report should be 
returned to the examiner for correction of 
any deficiency.  

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue.  If the claim remains denied, 
issue to the Veteran a supplemental 
statement of the case, and afford the 
appropriate period of time within which to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


